UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6754



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE THOMAS SMITH,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-123; CA-04-704)


Submitted:   January 27, 2006          Decided:     February 13, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne Thomas Smith, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Wayne Thomas Smith seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).                      The

order is not appealable unless a circuit justice or judge issues a

certificate      of    appealability.    28     U.S.C.     §   2253(c)(2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)    (2000).       A   prisoner    satisfies      this    standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have independently

reviewed the record and conclude Smith has not made the requisite

showing.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented      in   the

materials     before    the    court   and     argument    would      not    aid   the

decisional process.



                                                                            DISMISSED




                                       - 2 -